 1

 2

 3

 4

 5

 6

 7

 8                                    UNITED STATES DISTRICT COURT

 9                               EASTERN DISTRICT OF CALIFORNIA

10

11    JESUS BONILLA CASTANEDA,                         Case No. 1:16-cv-01562-NONE-SKO (PC)

12                       Plaintiff,
                                                       ORDER RESETTING DISPOSITIVE
13           v.                                        MOTION DEADLINE AND RENAMING
                                                       CASE
14    SHERMAN, et al.,

15                       Defendants.

16

17          On December 18, 2019, Defendants filed a motion requesting that the dispositive motion

18   deadline be stayed until after the Court rules on their exhaustion-based motion for summary

19   judgment. (Doc. 63.) On December 23, 2019, the Court granted Defendants’ motion and vacated

20   the dispositive motion deadline. (Doc. 64.) The Court informed the parties that it would reset the

21   deadline “if and when appropriate.” (Id. at 2.)

22          On March 17, 2020, District Judge Drozd adopted the undersigned’s findings and

23   recommendations (Doc. 65), granting in part and denying in part Defendants’ motion for

24   summary judgment. (Doc. 68.) Pursuant to the order, Defendants Sherman and Hacker were

25   dismissed from this action. (Id.)

26          Given the foregoing, the Court will now reset the dispositive motion deadline and rename

27   this action. Accordingly, the Court ORDERS:

28          1. The deadline for filing pre-trial dispositive motions is April 30, 2020.
 1            2. The Clerk of the Court is directed to rename this action to “Castaneda v. Acebedo, et

 2               al.”

 3
     IT IS SO ORDERED.
 4

 5   Dated:     March 19, 2020                                    /s/   Sheila K. Oberto            .
                                                       UNITED STATES MAGISTRATE JUDGE
 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28

                                                       2
